                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


COCHERO L. GOMEZ,

                                Plaintiff,

                v.                                              Case No. 18-CV-1049

ANDREW M. SAUL 1,
COMMISSIONER OF SOCIAL SECURITY

                                Defendant.


                                 DECISION AND ORDER


                                    PROCEDURAL HISTORY

        Plaintiff Cochero Gomez alleges that she has been disabled since October 6, 2010,

due to morbid obesity, back pain, knee pain, asthma, thyroid disease, sensitive hands,

and anxiety/depression. (Tr. 314.) In May 2014 she applied for disability insurance

benefits and supplemental security income. (Tr. 220-32.) After her applications were

denied initially (Tr. 95-122) and upon reconsideration (Tr. 123-148), a hearing was held

before an administrative law judge (ALJ) on January 18, 2017 (Tr. 40-90). On August 17,

2017, the ALJ issued a written decision concluding Gomez was not disabled. (Tr. 15-29.)


1As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Federal Rule of
Civil Procedure 25(d), he is substituted as the named defendant in this action.
The Appeals Council denied Gomez’s request for review on May 7, 2018. (Tr. 1-3.) This

action followed. All parties have consented to the full jurisdiction of a magistrate judge

(ECF Nos. 3, 7), and the matter is now ready for resolution.

                                     ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a multi-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Gomez “has not engaged in substantial

gainful activity since October 6, 2010, the alleged onset date[.]” (Tr. 17.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. § 404.1520(c), 416.920(c). “In order for an impairment to be

considered severe at this step of the process, the impairment must significantly limit an

individual’s ability to perform basic work activities.” Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014). The ALJ concluded that Gomez has the following severe impairments:

“obesity, degenerative disc disease, asthma, and left ulnar neuropathy[.]” (Tr. 17.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d) and 416.926) (called “The Listings”). If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-



                                              2
month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Gomez “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” (Tr. 18.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the claimant’s ability to perform both physical and

mental work-related activities on a regular and continuing basis despite her impairments.

Moore, 743 F.3d at 1121. In making the RFC finding, the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529,

416.929; SSR 96-4p. In other words, the RFC determination is a “function by function”

assessment of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412

(7th Cir. 2008). The ALJ concluded that Gomez has the RFC

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) as
       the ability to lift and carry twenty pounds occasionally and ten pounds
       frequently, stand and or walk approximately six hours in an eight hour day
       and sit approximately six hours in an eight hour day, never climbing
       ladders, ropes or scaffolds; occasionally climbing ramps or stairs;
       occasional stooping, kneeling, crawling; occasional handling and fingering
       on the left; avoid concentrated exposure to environmental irritants such as
       fumes, dusts, odors, and gases.

(Tr. 21.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.


                                             3
20 C.F.R. §§ 404.1526, 416.965. The ALJ concluded that Gomez “is capable of performing

[her] past relevant work as a transfer specialist, retail supervisor, and teller.” (Tr. 27-28.)

As such, the ALJ determined that she is not disabled. (Tr. 28-29.)

                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It does not look at the

evidence anew and make an independent determination as to whether the claimant is

disabled. Rather, the court must affirm the ALJ’s decision if it is supported by substantial

evidence. Moore, 743 F.3d at 1120. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. at 1120-21

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Thus, it is possible that opposing

conclusions both can be supported by substantial evidence. Scheck v. Barnhart, 357 F.3d

697, 699 (7th Cir. 2004).

       It is not the court’s role to reweigh evidence or substitute its judgment for that of

the ALJ. Moore, 743 F.3d at 1121. Rather, the court must determine whether the ALJ

complied with his obligation to build an “accurate and logical bridge” between the

evidence and his conclusion that is sufficient to enable a court to review the

administrative findings. Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014); Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). “This deference is lessened, however, whether

the ALJ’s findings rest on an error of fact or logic.” Thomas, 745 F.3d at 806. If the ALJ

committed a material error of law the court cannot affirm the ALJ’s decision regardless



                                              4
of whether it is supported by substantial evidence. Beardsley, 758 F.3d at 837; Farrell v.

Astrue, 692 F.3d 767, 770 (7th Cir. 2012).

                                             ANALYSIS

       Gomez argues that the ALJ (1) improperly evaluated her credibility, (2) erred in

evaluating and giving weight to the opinions of treating physician Tammy Durant, M.D.,

and state-agency psychologist Deborah Pape, Ph. D., and (3) failed to take into account

her obesity in his RFC determination. (ECF No. 12.)

  I.   Symptom Evaluation

       In making his RFC determination the ALJ must engage in a two-step process to

evaluate a claimant’s symptoms. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304 at *3; see also 20 C.F.R. § 416.929. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual’s

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual’s ability to

perform work-related activities ….” SSR 16-3p, 2017 WL 5180304 at *3. The ALJ’s

evaluation of a claimant’s symptoms is entitled to “special deference” and will not be

overturned unless it is “patently wrong.” Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir.

2017) (citing Eichstadt v. Astrue, 534 F.3d 663, 667-68 (7th Cir. 2008)).



                                               5
       The ALJ found that Gomez’s medically determinable impairments could

reasonably be expected to produce back pain that travels down her right leg, left finger

numbness, gait abnormality, difficulty sleeping, difficulty leaving the house, and

difficulty concentrating. (Tr. 22, 27.) However, the ALJ concluded that her statements

concerning the intensity, persistence, and limiting effects of those symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (Tr. 27.)

As a result, the ALJ did not find credible Gomez’s testimony that her impairments are

work preclusive.

       Gomez argues that “[t]he ALJ failed to set forth in a ‘meaningful, reviewable way’

the specific medical or other evidence he considered to be inconsistent with [her]

statements concerning the intensity, persistence and limiting effects of [her]

symptoms[.]” (ECF No. 12 at 16.) However, contrary to Gomez’s argument, the ALJ

discussed specific reasons for concluding that her statements concerning the intensity,

persistence, and limiting effects of her symptoms was inconsistent with the evidence in

the record. See Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015) (“Here, the ALJ discussed

various inconsistencies between [plaintiff’s] alleged symptoms and other evidence. ….

The ALJ’s credibility determination was not patently wrong, and he provided specific

reasons supported by the record, so we will not overturn it.”).

       For example, Gomez testified that, due to her asthma, “it gets really hard to

breathe” when she tries to “walk or if [she] do[es] too much.” (Tr. 67.) It’s not clear



                                             6
whether she alleges she can’t walk at all without having difficulty breathing, nor does she

state what constitutes “doing too much” that causes breathing problems. In any event,

the ALJ found that “the record shows that [her asthma] is well controlled on

medications.” (Tr. 22.) He explained:

       [Gomez] denied shortness of breath when seen in December 2011. In March
       2012, she was having tooth pain and reported breathing problems.
       However, lungs were clear to auscultation with no rhonchi or wheezing.
       She was prescribed Symbicort for her asthma. She reported mild shortness
       of breath in April 2014. She ha[d] not been using her inhaler. There was no
       wheezing. Pulmonary effort was normal. She was not in respiratory
       distress. …. She denied shortness of breath when seen in June 2014 for tooth
       pain. She had normal pulmonary effort. …. She started on Advair in August
       2015 due to difficulty breathing. No wheezing was heard on examination.
       No wheezing, dyspnea, or shortness of breath was observed in April 2016.
       On examination, she had good air exchange. Asthma was controlled.

(Id.) (Internal citations omitted.) He concluded that “[t]hese physical examination

findings and course of conservative treatment support the airway limitations contained

in the [RFC].” (Id.)

       Gomez also testified that she is unable to work due to pain in her back, which

radiates down her right leg. (Tr. 58.) She reported that she “[c]annot stand for long

periods of time (about 5-10 mins most) [and] [c]annot sit in [the] same position for long

(10 mins about).” (Tr. 253.) The ALJ found that “the medical record, including objective

medical evidence, course of treatment and medications, does not reflect the type of

clinical and laboratory abnormalities to support [Gomez’s] allegations of disability[.]”

(Tr. 23-24.) He explained, in part, that the medical evidence showed 5/5 strength in the



                                            7
lower extremities, normal gait, negative straight leg raising, normal knee x-rays, normal

range of motion, normal cranial nerves, normal musculoskeletal examination, and that

Gomez could walk up and down stairs without assistance. (Tr. 24.) As such, he concluded

that the medical evidence was “consistent with the [RFC] and inconsistent with the

degree of limitation alleged by [Gomez].” (Id.)

       Gomez also reported the following medication side effects: gabapentin-shaking,

sleepy; bupropion-sleepy; metformin-diarrhea, lots of going to bathroom all day, nausea;

hydrocodone-tired and sleepy, loss of concentration. (Tr. 260.) However, the ALJ found

that “the medical records, such as office treatment notes, do not corroborate those

allegations.” (Tr. 25; see Tr. 567, 589, 617, 638, 669, 677, 696 (reporting no side effects from

medication).)

       The ALJ also considered Gomez’s daily activities in his evaluation of her

statements concerning the intensity, persistence, and limiting effects of her symptoms.

He concluded that Gomez’s “daily activities are fully consistent with the [RFC],”

explaining:

       She testified that she shops, visits with her sister and has one friend. She
       washes dishes and can make a sandwich. She cleans her room. She can
       drive. She wrote in her August 2014 function report that she reads, can
       operate a motor vehicle, shop, make bracelets and use a computer. In
       August 2016, she reported involvement in an online dating relationship for
       the past seven years. She was engaged. She could email her providers. She
       had a home exercise program and made gains towards goals. She was
       making better choices at the grocery store in meal planning. She was
       walking most days of the week in August 2016.



                                               8
(Tr. 25)

       Gomez argues that the ALJ’s “version of her daily activities was incomplete and

mischaracterizations of her testimony and other function reports.” (ECF No. 12 at 14.)

The court agrees that the ALJ’s discussion of Gomez’s daily activities has its flaws—he

simply listed activities reported by Gomez without any accompanying explanation as to

how these activities are consistent with the assessed RFC or inconsistent with Gomez’s

allegations. However, his incomplete treatment of Gomez’s daily activities did not render

the entirety of his symptom evaluation “patently wrong.” See Regis H. v. Berryhill, No. 17

CV 6909, 2019 WL 1294667, at *7 (N.D. Ill. March 21, 2019); Burgos v. Berryhill, No. 17 CV

6167, 2019 WL 354936, at *8 (N.D. Ill. Jan. 29, 2019). In Richards v. Berryhill, the Court of

Appeals for the Seventh Circuit upheld an ALJ’s symptom evaluation despite the ALJ’s

“shaky” consideration of the plaintiff’s daily activities because the evaluation was

otherwise supported by “specific reasons supported by the record.” 743 F. App’x at 29;

see also Vanover v. Colvin, 627 F. App’x 562, 566-67 (7th Cir. 2015) (upholding a symptom

evaluation despite the ALJ’s failure to “provide a valid explanation for discrediting [the

plaintiff] based on the extent of her daily activities” where the other reasons supporting

the evaluation were not challenged by the plaintiff); Kittelson v. Astrue, 362 F. App’x 553,

557-58 (7th Cir. 2010) (upholding a symptom evaluation despite the ALJ’s erroneous

analysis of the plaintiff’s daily activities because the evaluation rested on an additional,

valid reason).



                                             9
       Given the other reasons set forth by the ALJ for concluding that Gomez’s

statements regarding the intensity, persistence and limiting effects of her symptoms are

inconsistent with the other evidence in the record (Tr. 21-25), his incomplete analysis of

Gomez’s daily activities does not suggest that his evaluation of Gomez’s statements

concerning the intensity, persistence and limiting effects of her symptoms is unsupported

by substantial evidence. See Burgos, 2019 WL 354936 at *8 (citing Richards, 743 F. App’x at

29-30; Kittelson, 362 F. App’x at 557-58; Vanover, 627 F. App’x at 566-67).

       Even if the ALJ erred in his evaluation of Gomez’s statements concerning the

intensity, persistence and limiting effects of her symptoms, Gomez does not challenge the

ALJ’s alternative RFC analysis. The ALJ found that, “even if [he] had made findings

consistent with [Gomez’s] numerous additional subjective complaints, there are other

jobs existing in the national economy that she is able to perform.” (Tr. 28.)

       In order to accommodate [Gomez’s] subjective complaints, the [ALJ] posed
       the following alternative [RFC] to the vocational expert: the individual is
       limited to sedentary work as defined by the regulations with no climbing
       of ladders, ropes, or scaffolds; occasional postural activities except for no
       crawling; occasional handling and fingering on the left; avoid concentrated
       exposure to environmental irritants such as fumes, dust, odors and gases;
       understanding, remembering, and carrying out no more than simple
       instructions with no production rate or pace work; simple, routine and
       repetitive tasks performed in a work environment free of fast-paced
       production requirements involving only simple work-related decisions and
       with few, if any, workplace changes; occasional contact with the public,
       coworkers and supervisors; must be allowed a sit/stand option alternatively
       at will provided the individual is not off task more than 10% of the work
       day with normal breaks; and will be absent no more than one day per
       month.



                                             10
       …

       The vocational expert then testified that an individual with [Gomez’s] age,
       education, work experience and the above alternative [RFC] would be able
       to perform the requirements of representative occupations such as
       document preparer, …, printed circuit board inspector, …, and surveillance
       system monitor, …. The vocational expert testified that the jobs could be
       performed where use of a walker would not interfere with performance of
       job tasks.

       …

       Based on the testimony of the vocational expert, the [ALJ] conclude[d] that,
       considering [Gomez’s] age, education, work experience, and the alternative
       [RFC], [Gomez] is capable of making a successful adjustment to other work
       that exists in significant numbers in the national economy. A finding of “not
       disabled” is therefore appropriate on this alternative basis.

(Tr. 28-29.) Thus, any error by the ALJ in his evaluation of Gomez’s statements concerning

the intensity, persistence and limiting effects of her symptoms was harmless. See

Guranovich v. Astrue, 465 F. App’x 541, 543-44 (7th Cir. 2012.)

 II.   Dr. Tammy Durant

       On May 13, 2014, Dr. Tammy Durant, Gomez’s treating physician, completed a

“Medical Examination and Capacity” form. (Tr. 433-37.) She opined that Gomez is able

to (1) sit (with normal breaks) during an eight-hour day; (2) stand and walk for one hour

(with normal breaks) during an eight-hour day; (3) frequently use her neck, hands, arms,

and fingers; (4) rarely twist, stoop, and climb stairs; and (5) never crouch/squat or climb

ladders. (Tr. 434-35.) She also opined that Gomez likely would be absent from work three

times a month, have difficulty being in an unfamiliar environment, and have difficulty



                                            11
maintaining activities of daily living. (Tr. 435-36.) Dr. Durant considered Gomez’s

prognosis “fair.” (Tr. 433.)

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v.

Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give a treating physician’s

opinion controlling weight, the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the

physician’s opinion” to determine how much weight to give the opinion. Moss v. Astrue,

555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)). While “[a]n ALJ must

offer good reasons for discounting a treating physician’s opinion” Campbell v. Astrue, 627

F.3d 299, 306 (7th Cir. 2010) (internal quotations and citations omitted), courts will uphold

“all but the most patently erroneous reasons for discounting a treating physician’s

assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015) (citing Luster v. Astrue, 358

F. App’x 738, 740 (7th Cir. 2010)).

       The ALJ gave no weight to Dr. Durant’s opinion. (Tr. 26.) He concluded that “[a]t

the time of [her] opinion, Dr. Durant only recently started seeing [Gomez] in April 2014




                                             12
after a long absence. Further, when seen, physical examination findings do not support

[her opinion].” (Id.) The ALJ explained:

       [Gomez] had 5/5 strength in the lower extremities, normal gait, negative
       straight leg raising and 2+ patellar Achilles reflexes. She had some
       tenderness in the knees. Range of motion was intact. Knee x-rays were
       ordered. She was started on 300 milligrams of gabapentin to titrate up to
       900 milligrams a day as well as ibuprofen. She complained of knee and back
       pain in April 2014. She was using Motrin and some Vicodin for
       breakthrough pain. She denied any headaches or weakness. She had normal
       range of motion and no cranial nerve deficit. Knee pain was not
       reproducible. There was no swelling or erythema. She was given Percocet
       and Valium. She returned in May 2014. The knee x-rays were normal She
       had not started physical therapy. In May 2014, she had 5/5 strength in the
       lower extremities and normal gait.

(Id.) (Internal citations omitted.)

       Gomez argues that “[t]he ALJ premised the lack of weight given to Dr. Durant’s

opinions … upon portions of Dr. Durant’s examination findings which findings frankly

do not relate to [her] severe physical impairments[.]” (ECF No. 12 at 12.) She contends:

       (1) 5/5 strength in the lower extremities (a test for nerve damage – unrelated
       to [her] sever impairments); (2) normal gait (an indication of nerve function
       – unrelated to [her] severe impairments); (3) negative straight leg raising (a
       test for herniated discs – unrelated to [her] severe impairments; (4) 2+
       patellar Achilles reflexes (a test for nerve damage – unrelated to [her] severe
       impairments; (5) and no cranial nerve deficit (a test for neuropathy –
       unrelated to [her] severe impairments.

(Id.) While it may be true that those examinations are not specifically testing for Gomez’s

severe impairments, the results of those tests are relevant for assessing Gomez’s physical

limitations. The ALJ concluded, in part, that Dr. Durant’s opinion that Gomez would be

unable to stand and walk for more than one hour in an eight-hour workday was


                                             13
inconsistent with her examination findings of 5/5 strength in the lower extremities,

normal gait, negative straight leg raising, normal range of motion, and normal knee x-

rays. Notably, state-agency consultants Syd Foster, D.O., and Mina Khorshidi, M.D., also

concluded that Dr. Durant’s opinion is “not supported by her own exams, which indicate

normal strength and normal gait.” (Tr. 102, 116, 130, 143.)

       As such, the court finds that the ALJ’s evaluation of Dr. Durant’s opinion was not

“patently wrong.”

III.   Dr. Deborah Pape

       Dr. Pape, a state-agency psychologist, assessed Gomez’s mental RFC. (Tr. 104-06,

118-20.) She opined that Gomez is moderately limited in her ability to maintain attention

and concentration for extended periods; perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances; complete a normal

workday and workweek without interruptions from psychologically based symptoms

and to perform at a consistent pace without an unreasonable number and length of rest

periods; interact appropriately with the general public; accept instructions and respond

appropriately to criticism from supervisors; get along with coworkers or peers without

distracting them or exhibiting behavioral extremes; and respond appropriately to

changes in the work setting. (Tr. 104-105, 118-19.) She explained in narrative form:

       [Gomez] has some problems with depressive symptoms, including
       anhedonia and crying symptoms, which may limit her ability to sustain
       concentration for extended periods.



                                            14
       [Gomez] has depressive symptoms, and socializes with mainly her family
       only.

       [Gomez] would do best with a work setting involving limited changes, to
       allow her to establish a routine. Aspects of her chronic pain could also
       impact her daily coping.

       [Gomez] has good concentration at exams. She did digit span of 6 forward
       and 5 in reverse, has good memory, and can do serial 7s well. [She] does
       have somewhat limited [activities of daily living], though this may be due
       in part to described physical impairments/pain. [She] has no trouble
       handling money.

(Tr. 104-06, 118-20.)

       The ALJ gave no weight to Dr. Pape’s opinion because he found it to be “internally

inconsistent.” (Tr. 25.) He explained that Dr. Pape “opined for the state agency that

[Gomez’s] mental impairment was not severe but then opined that [Gomez] would have

moderate limitations and also limited [Gomez] to a work setting with limited changes.”

(Id.) As Gomez points out, “[t]he ALJ’s finding that Dr. Pape’s opinions were internally

inconsistent is wrong.” (ECF No. 12 at 13.) Contrary to what the ALJ said, Dr. Pape opined

that Gomez’s mental impairments are severe. (Tr. 101, 115.)

       Although the ALJ erred in evaluating Dr. Pape’s opinion, his error was harmless.

The ALJ gave great weight to the opinion of state-agency psychologist Lisa Fitzpatrick

(Tr. 25), who opined that Gomez’s mental impairments are non-severe (Tr. 128, 141). The

ALJ found Dr. Fitzpatrick’s opinion to be consistent with the overall evidence in the

record, “including function reports detailing daily activities, objective mental status

observations and the course of treatment.” (See Lambert v. Berryhill, 896 F.3d 768, 776 (7th


                                            15
Cir. 2018) (holding that an error is harmless if the court is convinced that the ALJ would

reach the same result on remand); see also Tr. 25 (“Dr. Pape’s opinion is given no weight

since it is internally inconsistent and not supported by the overall body of evidence as discussed

above.”) (emphasis added).)

       Moreover, the ALJ’s alternative RFC accounted for Gomez’s alleged mental

impairments by limiting her to “understanding, remembering, and carrying out no more

than simple instructions with no production rate or pace work; simple, routine and

repetitive tasks performed in a work environment free of fast-paced production

requirements involving only simple work-related decisions with few, if any, workplace

changes; [and] occasional contact with the public, coworkers, and supervisors,” which

Gomez does not challenge as inconsistent with Dr. Pape’s opinion. See Guranovich, 465 F.

App’x at 543 (“[T]he ALJ went on to apply an alternative RFC, which included limitations

on social interaction to accommodate for [plaintiff’s] PTSD. Even under this alternative

RFC, the ALJ found at step five that [plaintiff] could have worked in a significant number

of jobs available in the national economy, and so found him not disabled. Because the

ALJ’s decision would be the same under this alternative RFC at step five, any error at step

four was harmless.”).

       As a result, the ALJ’s error in evaluating Dr. Pape’s opinion does not warrant

remand.




                                               16
IV.    Obesity

       Gomez argues that “[t]he ALJ failed to take into account [her] obesity[.]” (ECF No.

12 at 18.)

       The ALJ found Gomez’s obesity to be a severe impairment (Tr. 17), and he

discussed it in his RFC explanation (Tr. 23). He stated:

       Next, examining [Gomez’s] obesity, [she] did undergo surgery for the
       alleged impairment, which certainly suggests that the symptoms were
       genuine. While that fact would normally weigh in [Gomez’s] favor, it is
       offset by the fact that the record reflects that the surgery was generally
       successful in relieving the symptoms. Her BMI was 55.7 in October 2010.
       Weight loss was recommended by Dr. Durant in April 2014. It was 58 in
       November 2014. Health Diet and exercise was recommended in March
       2015. [Dr. Buelow] wrote in March 2016 that she was treating [Gomez] and
       that her BMI was 54. In addition to morbid obesity, [Gomez] also had sleep
       apnea, hypertension, lumbar radiculopathy, hyperlipidemia, diabetes,
       exertional dyspnea and urinary incontinence. They limited her weight loss
       due to lack of ability to exercise. Bariatric surgery was recommended. Dr.
       Durant met with [Gomez] in April 2016. [Gomez] reported losing fifty
       pounds. She was referred to the bariatric clinic on April 12, 2016 with a BMI
       of 53.11. She complained of chronic right hip and back pain. …. She was set
       up for a Roux-En-Y bypass surgery. She continued to follow up with the
       clinic …. In October 2016, no ambulation limits due to weight were noted.
       On November 14, 2016, gastric bypass surgery was performed. She was
       discharged the next day and ambulated without difficulty. In a two-week
       follow up appointment, she had lost 42 pounds. She denied any fatigue,
       numbness, weakness or tingling. By November 30, 2016, she was denying
       back or joint pain. She also denied depression and anxiety. She has normal
       motor and sensory function. Incisions were healed by December 2016. She
       had normal sensory and motor function. She only had nausea/vomiting if
       she ate too fast or too much. The surgery and follow up at the bariatric clinic
       has been helpful in addressing her obesity.

(Tr. 23.) (Internal citations omitted.)




                                             17
       It is true that the ALJ did not specifically explain how obesity factored into the

RFC. Nevertheless, Gomez does not say what additional limitations he should have

added based on her obesity. See Hernandez v. Astrue, 277 F. App’x 617, 624 (7th Cir. 2008)

(“Here the ALJ did not explicitly discuss the exacerbating effects of [plaintiff’s] obesity

on her other limitations when arriving at her RFC, but the error was harmless. [Plaintiff]

did not articulate how her obesity exacerbated her underlying conditions and further

limited her functioning—as it was her burden to do.”) (internal citation omitted).

       In addition, as the Commissioner points out, the ALJ gave great weight to the

opinion of Dr. Khorshidi (Tr. 25-26), who considered Gomez’s obesity and found that

Gomez could still do light exertional work (Tr. 130-32 143-45). See Skarbek v. Barnhart, 390

F.3d 500, 504 (7th Cir. 2004) (“[T]he ALJ adopted the limitations suggested by the

specialists and reviewing doctors, who were aware of [plaintiff’s] obesity. Thus, although

the ALJ did not explicitly consider [plaintiff’s] obesity, it was factored indirectly into the

ALJ’s decision as part of the doctor’s opinions.”).

       As such, the ALJ did not err by failing to account for Gomez’s obesity in the RFC.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is affirmed and

this action is dismissed. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 18th day of June, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge


                                             18
